UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2011 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware0-3185777-0554122 (State or other jurisdiction(Commission (IRS Employer of incorporation) File Number)Identification No.) 275 Gibraltar Drive, Sunnyvale, California94089 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(408) 736-6900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The information in this Current Report is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. On February 2, 2011, Alliance Fiber Optic Products, Inc. issued a press release announcing its financial results for the quarter and year ended December 31, 2010.A copy of the earnings release is furnished herewith as Exhibit 99.1. Item 8.01.Other Events. Alliance Fiber Optic Products, Inc.'s (the Company) 2011 Annual Meeting of Stockholders will be held on April28, 2011 at such place and time as will be set forth in the Company's proxy statement relating to that meeting. A stockholder proposal not included in the proxy statement for the 2011 Annual Meeting will be ineligible for presentation at the meeting unless the stockholder gives timely notice of the proposal in writing to the Company's Secretary at the Company's principal executive offices and otherwise complies with the provisions of the Company's Bylaws. To be timely, the Company's Bylaws provide that the Company must have received the stockholder's notice not less than 60days nor more than 90days prior to the scheduled date of such meeting. However, if notice or prior public disclosure of the date of the annual meeting is given or made to stockholders less than 75days prior to the meeting date, the Company must receive the stockholder's notice by the earlier of (i)the close of business on the 15th day after the earlier of the day the Company mailed notice of the annual meeting date or provided such public disclosure of the meeting date and (ii)two days prior to the scheduled date of the annual meeting. For the Company's 2011 Annual Meeting of Stockholders, stockholders must submit written notice to the Secretary in accordance with the foregoing Bylaw provisions no earlier than January 28, 2011 and no later than February27, 2011. Item 9.01.Financial Statements and Exhibits. ExhibitDescription Press Release dated February 2, 2011 announcing fourth quarter and year end 2010 results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 2, 2011 ALLIANCE FIBER OPTIC PRODUCTS, INC. By/s/ Anita K. Ho Name:Anita K. Ho Title: Acting Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription 99.1 Press release dated February 2, 2011 announcing fourth quarter and year end 2010 results.
